SHER TREMONTE up

July 2, 2021
VIA ECF

Hon. Paul A, Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, New York 10007

Re: Taboola, Inc. v. Ezoic Inc. and Dwayne Lafleur
Case No. 17-CV-9909 (PAE)

Dear Judge Engelmayer:

We represent Plaintiff Taboola, Inc. (“Taboola”) in the above-referenced matter. We write
to request the limited sealing of Taboola documents submitted by Defendants on their motion for
summary judgment. Following the Court’s order requiring Defendants to re-file their motion
papers with no, or far fewer, redactions (Dkt. #148), Defendants have now, at Taboola’s request,
re-filed certain Taboola documents with the following restrictions:

f) Taboola’s Publisher Agreements have been publicly filed, with redactions only
to the publishers’ revenue splits and term durations (Exhibits 13, 18, 19, 23, 30, 31,
33, 37, 38, 41, 45, 46, 57, and 61); and

2) revenue spreadsheets showing the precise revenue amounts earned by Taboola
and various publishers have been filed under seal (Exhibits 22, 47, 48, and 59).

Taboola respectfully submits that these limited restrictions, which are intended to protect
confidential and commercially sensitive financial information about Taboola and its publishers,
are warranted and do not unduly impede the public’s ability to access relevant information about
this case. See, e.g, Tyson Foods, Inc. v. Keystone Foods Holdings, Lid., No. 1:19-CV-010125
(ALC), 2020 WL 5819864, at *2 (S.D.N.Y. Sept. 30, 2020) (recognizing non-public “revenue
information, pricing information, and the like” as categories of commonly sealed documents that
are “sensitive and potentially damaging if shared with competitors”); Hypnotic Hats, Ltd. v.
Wintermantel Enterprises, LLC, 335 F.Supp.3d 566, 600 (S.D.N.Y. Sept. 28, 2018) (same).
The Honorable Paul A. Engelmayer

July 2, 2021

Granted. SO ORDERED.

Respectfully submitted,

By: /s/ Mark Cuccaro

Mark Cuccaro
90 Broad Street, 23rd Floor
New York, New York 16004
Tel: (212) 202-2600
mcuccaro@shertremonte.com
Attorneys for Plaintiff Taboola, Ine.

Fal A Cn deoge

PAUL A. ENGELMA YER

we

United States District Judge

7/6/2021

 
